Title: To Thomas Jefferson from Charles Willson Peale, 25 June 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum June 25th. 1805.
                  
                  By tomorrows mail-stage I mean to send in one packing-case, two Polygraphs; one that you ordered for your friend, and the other in exchange for the 8vo. Size. If, on tryal, you should like the larger better than the other, be so obliging as to inform me, and I will have one made, send it to you & take the other back. I beg you not to be afraid of giving me trouble in the exchange of the Polygraphs, for I most anxiously wish you to possess such as will be perfectly to your liking, as you know how to use and appreciate the invention, this is not the case with all who have made tryal of them. The cost of carriage you tell me will be charged to you, and I beleive with the least care in shuting them up, no damage can happen to the Machinery.
                  I expect that those sent by Sea will have arrived about this time. it is matter of some wonder to me that you did not prefer for the use of your secretary, a machine of three pens, as I suppose you must frequently want more than two pieces of writing of the same subject. The additional weight of the Pen-bar is compensated by a great width of machinery, therefore greater accuracy of writing is obtained, provided the board to write on is well secured in a desk form. Altho’ I seldom have occasion for more than one Copy of my letters, yet I commonly use the trible Polygraph & take away the 3d. Pen. I am with high reguard your friend
                  
                     C W Peale 
                     
                  
                  
                     P.S. 27th. I have been disappointed in some parts of the Machinery of this new size, the moovements were not so correct as I could wish, therefore a delay of two days in sending it has been indispensible. I hope it will give intire satisfaction. a little more use will take off all the stifness of the Joints.
                     I am not certain whether it is so true as the smaller one—as I mentioned on the othir side, my desire, that you should make tryal of both these Machines, if one size pleases you better than the other, it is important that you should be satisfied, and if an Inch in length may not be thought too great an Incumbrance when you are journeying, the chance is in favour of our doing better in one for your own use, as practice is necessary to obtain perfection. the fastening of the paper is certainly improved, and the longer the E. and W. Paralells, the bitter.
                     yours sincerely
                  
                  
                     C W Peale 
                     
                  
               